On Rehearing.
HARDY, Judge.
The facts involved in this case were adequately set forth in the opinion of this Court on original hearing. In the course of this opinion the statement was made that defendant’s claim for the allowance of the bonus by his employers could not be considered in view of the fact that no appeal was perfected by the defendant nor answer filed to plaintiff’s appeal.
In application for rehearing defendant called attention to the fact that an answer to plaintiff’s appeal had been filed in this Court and upon investigation it was determined that the answer had been inadvertently omitted from the record by the then clerk of this court. Accordingly, we granted a rehearing and consequent thereto have thoroughly considered defendant’s claim.
We find nothing upon re-examination which changes the views expressed in our original opinion with respect to plaintiff’s position.
The issue presented in defendant’s answer to the appeal is based upon the contention that
“ * * * there is " no evidence in the record to’ show that the placing of the defendant under the Veterans’ Training Program by the plaintiff, which inured to the benefit of plaintiff, disqualified him, the defendant, from receiving the commission (bonus).”
It is quite true that there is no evidence in the record on this point, but upon examination we find that the provisions of Public Law 512 of the 80th Congress, approved May 4, 1948, 38 U.S.C.A. note following section 744, amending Veterans’ Regulation No. 1(a), pt. 8, subd. 6, make specific pronouncement as follows:
“Provided, That in no event shall the rate of such allowance plus compensation received exceed $210 per month * * *
Section ■ 3 of the above act provided that the order become effective April 1, 1948, but, in. any event, it was in effect as of June 1, 1948, which was the date of beginning of the government allowance made to and received by the defendant.
In the light of this provision of law we think the action of the District Judge in refusing to make allowance of any bonus after June 1, 1948, was correct.
For the reasons assigned, our original judgment is reinstated, and the judgment appealed from is affirmed at appellant’s cost.